ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-11(a) seeking the immediate temporary suspension of JEAN D. LAROSILIERE of NEWARK, who was admitted to the bar of this State in 1990, and to gain immediate access to the law office premises at 60 Park Place, Suite 1104, Newark, New Jersey, and seize possession, custody and control of any and all attorney books and records maintained by respondent, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-11(a), JEAN D. LAROSILIERE is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics shall be given access to respondent’s law office at 60 Park Place, Suite 1104, Newark, New Jersey and shall take such protective action as may be appropriate in respect of the files, financial records, practice and trust assets of JEAN D. LAROSILIERE, and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent pursuant to Rule 1:21-6, shall be restrained from disbursement except on application to this Court, for good cause, shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court,and it is further
ORDERED that JEAN D. LAROSILIERE be restrained and enjoined from practicing law during the period of his suspension; and it is further
*77ORDERED that JEAN D. LAROSILIERE comply with Rule 1:20-20 dealing with suspended attorneys.